Citation Nr: 1515300	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  13-13 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a higher initial rating for status post left foot fracture with plantar calcaneal spur, rated noncompensable prior to March 17, 2010, and 10 percent from March 17, 2010.  

2.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to July 17, 2012.  

3.  Entitlement to an initial rating in excess of 40 percent for a traumatic brain injury (TBI).  

5.  Entitlement to service connection for a heart disability, to include as secondary to herbicide exposure.  

6.  Entitlement to service connection for a left shoulder disability.  

7.  Entitlement to service connection for a bilateral foot condition (jungle rot).  

8.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected PTSD.  

9.  Entitlement to service connection for a sleep disorder, to include as secondary to service-connected PTSD.

10.  Entitlement to service connection for a neck disability.  

11.  Entitlement to service connection for an acid reflux disorder, to include as secondary to service-connected PTSD.  

12.  Entitlement to service connection for a gastrointestinal condition, to include as secondary to service-connected PTSD.  

13.  Entitlement to service connection for a disability manifesting as constipation.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to April 1969.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California as to PTSD and status post left foot fracture with plantar calcaneal spur; and a March 2012 rating decision by the RO in San Diego, California as to TBI, heart disability, a left shoulder disability, bilateral foot disability (jungle rot), erectile dysfunction, sleep disorder, neck disability,  acid reflux disorder, gastrointestinal disorder, and a disability manifested as constipation.  

The Board notes that a March 2010 Report of General Information documented a telephone call from the Veteran wherein he expressed disagreement with the evaluations assigned for PTSD and status post left foot fracture with plantar calcaneal spur.  The document does not comply with the requirements for a notice of disagreement in that it was not a written communication signed by the Veteran or his representative.  38 C.F.R. § 20.201.  Nonetheless, the Board finds that the Veteran was justified in his reliance on the RO's acceptance of this communication as a NOD and the beginning of an appeal of the ratings assigned by the October 2009 rating decision granting service connection.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).  

To the extent that the January 2015 statement from the Veteran's attorney can be construed as a claim for an effective date earlier than July 17, 2012 for a rating of 100 percent for PTSD, such a claim is part and parcel of the appeal for an initial rating in excess of 30 percent for PTSD prior to July 17, 2012 as the Board recognizes that the Veteran is seeking the maximum benefit assignable for that period, to include a 100 percent rating. 

The issues of entitlement to service connection for a heart disability, a left shoulder disability, a bilateral foot disability, erectile dysfunction, a sleep disorder, a neck disability, an acid reflux disorder, a gastrointestinal disorder, and a disability manifesting as constipation, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

On June 20, 2014, following certification of the appeal to the Board, but prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of his appeal for entitlement to a higher initial rating for status post left foot fracture with plantar calcaneal spur, rated noncompensable prior to March 17, 2010 and 10 percent from March 17, 2010, entitlement to an initial rating in excess of 30 percent for PTSD prior to July 17, 2012, and entitlement to an initial rating in excess of 40 percent for a TBI, is requested.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of entitlement to a higher initial rating for status post left foot fracture with plantar calcaneal spur, rated noncompensable prior to March 17, 2010 and 10 percent from March 17, 2010, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

2.  The criteria for withdrawal of the appeal of entitlement to an initial rating in excess of 30 percent for PTSD prior to July 17, 2012 have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

3.  The criteria for withdrawal of the appeal of entitlement to an initial rating in excess of 40 percent for a TBI have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn his appeal as to the issues of entitlement to a higher initial rating for status post left foot fracture with plantar calcaneal spur, rated noncompensable prior to March 17, 2010 and 10 percent from March 17, 2010, entitlement to an initial rating in excess of 30 percent for PTSD prior to July 17, 2012, and entitlement to an initial rating in excess of 40 percent for a TBI.  Hence, there remain no allegations of error of fact or law for appellate consideration as to those matters.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal for entitlement to a higher initial rating for status post left foot fracture with plantar calcaneal spur, rated noncompensable prior to March 17, 2010 and 10 percent from March 17, 2010, is dismissed.  

The appeal for entitlement to an initial rating in excess of 30 percent for PTSD prior to July 17, 2012 is dismissed.  

The appeal for entitlement to an initial rating in excess of 40 percent for a TBI is dismissed.    


REMAND

The Veteran's May 2012 written communication served as a timely notice of disagreement (NOD) as to the denial of service connection for a heart disability, left shoulder disability, bilateral foot disability (jungle rot), erectile dysfunction, sleep disorder, neck disability, acid reflux disorder, gastrointestinal disorder, and a disability manifesting as constipation.  The filing of a NOD places a claim in appellate status.  The failure to issue a statement of the case (SOC) in such a circumstance renders a claim procedurally defective and necessitates a remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201.  To date, the RO has not issued a SOC addressing these issues.  Under these circumstances, the Board has no discretion and is obliged to remand this claim for the issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  


Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a statement of the case (SOC) on the issues of entitlement to service connection for a heart disability, a left shoulder disability, a bilateral foot disability (jungle rot), erectile dysfunction, a sleep disorder, a neck disability, acid reflex disorder, gastrointestinal disorder, and a disability manifesting as constipation, and inform the Veteran and his representative of the requirements to complete an appeal with respect to these issues.  If the Veteran perfects an appeal with respect to these issues, ensure that all indicated development is completed before the issues are certified for appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


